Citation Nr: 0924019	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  04-41 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disorder. 


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel












INTRODUCTION

The Veteran served on active duty from May 1967 to November 
1970.  

This matter is on appeal from the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
This case was remanded by the Board in July 2008 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  A chronic low back disorder was not incurred in service. 

2.  The Veteran's current low back disorder is not related to 
service. 


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2008)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a pre-decisional January 2004 letter 
notified the Veteran of the criteria for his service 
connection claim.  In addition, this document informed him 
that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to this issue but that he must 
provide enough information so that the agency could request 
the relevant records.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); VAOPGCPREC 1-2004 
(February 24, 2004); and Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Also, in a July 2008 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The timing defect of this 
correspondence was cured by VA's subsequent readjudication of 
the claim and issuance of a supplemental statement of the 
case in December 2008.  Pelegrini II.  See also VAOPGCPREC 
7-2004 (July 16, 2004) and Mayfield v. Nicholson, 444 F.3d 
at 1333.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the service connection claim adjudicated in this decision.  
Service treatment records, as well as all available pertinent 
post-service treatment records adequately identified by the 
Veteran have been obtained and associated with his claims 
folder.  He has undergone multiple VA examinations, including 
an evaluation most recently in October 2008.  In addition, 
although he initially asked to present testimony at a 
personal hearing before a Veterans Law Judge via 
videoconferencing, he failed to report for the hearing 
subsequently scheduled.  

There is no suggestion in the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  Consequently, the Board concludes that no further 
evidentiary development of the issue adjudicated in this 
decision is required.  See, Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (which holds that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case and that such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  See 
also, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (which 
holds that remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  The Board will, therefore, 
proceed to consider this claim, based on the evidence of 
record.  

Analysis

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records reflect that the Veteran received 
medical care for back pain including treatment for shoulder 
pain (in December 1968), abdominal pain which radiated to the 
back (in July 1969), and back pain (in August 1970).  Then, 
twice in September 1970, he was treated for intermittent back 
pain and muscle spasm.  At the time of service separation, 
however, his low back was normal.  Therefore, the Board finds 
no evidence of a chronic low back disorder during service.

Next, according to post-service medical records, at a 
December 1971 VA examination, no back injury was found.  
Also, in a private medical questionnaire in 1972, the Veteran 
denied any "back, neck, or spine trouble, or scoliosis."  

The first post-service evidence of back symptomatology is 
dated in September 1973, when the Veteran sought private 
treatment after sustaining an injury "while walking up 
stairs."  X-rays were normal.  An impression of a lumbar 
strain was provided.  The Veteran was treated approximately 7 
times for back pain and muscle spasms from September 1973 to 
September 1974.

Although the Veteran sought treatment for other medical 
issues, his next treatment for back pain did not occur until 
July 1993, over 20 years following separation from service.  
In the July 1993 VA treatment, degenerative spondylosis of L4 
was noted, and an assessment of "mild back strain 0% service 
connected" and "mild degenerative joint disease" was made.  
In November 1995, the Veteran underwent a VA examination 
which included X-rays of the spine.  The X-rays revealed 
minimal spurring at the L3-L4 level and fused sacroiliac 
joints.  The examiner provided impressions of "fusion 
sacroiliac joints, possibly due to Marie-Strumpell disease" 
and "minimal degenerative joint disease." 

The Veteran next complained of low back pain in September 
2003.  A VA physician noted a moderate spasm in the left 
lumbar paraspinals.

Recently, in October 2008, the Veteran underwent a VA 
examination of his spine.  At that time, the Veteran reported 
that he had strained his back in service picking up a heavy 
tool box and reinjured it in either 1973 or 1975 carrying 
record albums in his home.  An examination showed very mild 
thoracolumbar scoliosis, unilateral defect in the pars 
interarticularis at L5 without spondylolisthesis, and mild 
degenerative changes but no muscle spasm, compression 
fracture, or metastatic disease.  The examiner diagnosed 
chronic lumbar strain, degenerative joint disease at the 
lower thoracic and thoracolumbar junction, and congenital 
unilateral pars defect at L5.  

In addition to the documented post-service treatment records, 
the evidence includes statements from the Veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board finds, however, that the Veteran's reported history 
of continued low back disorder since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the 
separation examination was absent of any pertinent complaints 
or findings.  Moreover, the post-service evidence does not 
reflect treatment related to a low back disorder for over 20 
years following active service, with the exception of 
treatment following a post-service injury that had occurred 
approximately three years after separation from service.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for over 20 years 
following active duty discharge and finds his recollections 
as to symptoms experienced in the distant past, made in 
connection with a claim for benefits, to be less probative.  
Therefore, continuity has not been established, either 
through the competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the medical evidence does not attribute the 
Veteran's low back disorder to active duty, despite his 
contentions to the contrary.  

Of note, the Board places significant probative value on an 
October 2008 VA examination undertaken specifically to 
address the issue on appeal.  After reviewing the claims 
file, interviewing the Veteran, and conducting a physical 
examination, the examiner diagnosed chronic lumbar strain, 
degenerative joint disease lower thoracic and thoracolumbar 
junction, and congenital unilateral pars defect at L5.  

The October 2008 VA examiner opined that it was "not at 
least as likely as not that the Veteran's currently diagnosed 
low back disorder is directly related to the back pain 
reported during his military service."  The examiner 
explained that the Veteran's in-service back pain was an 
isolated lumbar strain and that evidence in the file 
indicated that the Veteran himself attributed his back pain 
to a post-service injury in the early 1970s.  Moreover, the 
examiner noted that the Veteran's back examination was 
negative on an initial post-service evaluation.  Further, the 
Veteran denied having any problems regarding his back and 
spine on a March 1972 private questionnaire.  Therefore, the 
examiner opined that there was "no indication of any 
correlation between the [V]eteran's current lumbar 
strain/degenerative joint disease that correlates with a 
single isolated lumbar strain in active military service."   

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the Veteran, and conducted a 
complete examination including X-rays.  There is no 
indication that the VA examiner was not fully aware of the 
Veteran's past medical history or that he misstated any 
relevant fact.  Moreover, there is no contradicting medical 
evidence of record.  Therefore, the Board finds the VA 
examiner's opinion to be adequate for evaluation purposes and 
of great probative value.

The Board has also considered the Veteran's statements that 
he has had a chronic back disorder since 1970.  In rendering 
a decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
a low back disorder is not the type of disorder that a lay 
person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).

Competent evidence has been provided by the medical personnel 
who have examined and/or treated the Veteran during the 
current appeal and by service records obtained and associated 
with the claims file.  The Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  In sum, after a careful review 
of the evidence of record, the Board finds that the benefit 
of the doubt rule is not applicable and the appeals are 
denied.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for a low back disorder.  As there is no 
doubt to be otherwise resolved, the appeal is denied.


ORDER

Service connection for a low back disorder is denied. 



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


